

Exhibit 10.1




MBNA CORPORATION
1997 LONG TERM INCENTIVE PLAN
(as amended effective April 24, 2000 and restated, as adjusted for July 2002
stock split and as further amended effective April 15, 2005 and restated)


1. Establishment


MBNA Corporation (the "Corporation") hereby establishes the 1997 LONG TERM
INCENTIVE PLAN (the "Plan"). The Plan permits the grant of stock options and
restricted share awards for shares of the Corporation’s Common Stock ("Common
Stock").


2. Administration


The Plan shall be administered by the Board of Directors of the Corporation or a
committee ("Committee") of the Board of Directors. All references herein to
"Committee" shall mean the Board of Directors if no committee of the Board of
Directors is appointed or otherwise authorized to act on a particular matter.
The Committee shall have all power and authority necessary to administer the
Plan, including but not limited to the power to select persons to participate in
the Plan, determine the terms of grants made under the Plan, interpret the Plan
and adopt such policies for carrying out the Plan as it may deem appropriate.
The decisions of the Committee on all matters relating to the Plan shall be
conclusive.


3. Shares Available for the Plan; Limitations


(a) Shares of Common Stock may be issued by the Corporation pursuant to
incentive or nonqualified stock options or restricted share awards granted under
the Plan.
 
       (b) On any given date, the maximum number of shares of Common Stock with
respect to which option and restricted share awards may be made pursuant to the
Plan shall be equal to the number of shares of Common Stock which, when added to
the number of shares of Common Stock subject to outstanding option and
restricted share awards immediately prior to the grant, equals 10% of "fully
diluted shares outstanding" immediately after the grant. "Fully diluted shares
outstanding" for purposes of the Plan shall mean all issued and outstanding
shares of Common Stock, including restricted shares, and shares of Common Stock
subject to all outstanding options. If the Corporation has outstanding
securities convertible into or exercisable for shares of Common Stock, the
shares of Common Stock into which the securities may be converted or for which
the securities may be exercised shall also be included in "fully diluted shares
outstanding."


       (c) In addition to the limitation in Section 3(b), the maximum number of
restricted shares which may be granted in any calendar year beginning in 1999 is
3,000,000.
 
      (d) For purposes of the formula and limitation in Sections 3(b) and 3(c),
restricted shares shall not include restricted shares issued in lieu of payment
of cash bonuses under the Corporation’s Senior Executive Performance Plan or
other annual bonus plans.
 
      (e) In addition to the limitation in Section 3(b), the maximum number of
shares of Common Stock with respect to which incentive stock options may be
granted from April 26, 1999 through the remaining term of the Plan is
15,000,000.
 
              (f) The maximum number of shares of Common Stock with respect to
which options may be granted pursuant to the Plan in any calendar year to any
one participant is 3,375,000.
 
             (g) In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, share exchange,
consolidation, substantial distribution of assets, or any other change in the
corporate structure or shares of the Corporation, the maximum numbers of shares
provided in Sections 3(b), 3(c), 3(e) and 3(f), but not Section 5(e), and the
kinds of shares under the Plan shall be appropriately adjusted.


4. Participation


Participation in the Plan is limited to officers, directors, key employees,
consultants and advisors of the Corporation and its subsidiaries selected by the
Committee. Only officers and key employees of the Corporation and its
subsidiaries are eligible to receive incentive stock options.


5. Stock Options


(a) The Committee may from time to time grant to participants non-qualified
stock options or incentive stock options.


(b) The price per share payable upon the exercise of each option shall not be
less than 100% of the fair market value of a share of Common Stock on the date
the option is granted.


(c) The Committee shall determine all terms and conditions of options, including
but not limited to the period for exercise, the expiration date and any
conditions to exercise. The Committee may amend or modify the terms of any
outstanding option grant except that the Committee may not reprice any
outstanding option grant.


(d) Options may be exercised in any manner approved by the Committee. If
authorized by the Committee, a participant may deliver Common Stock, including
shares acquired upon exercise of the option, to pay the exercise price or
withholding taxes in connection with exercise of an option.


(e) Each person who becomes a nonemployee director of the Corporation shall be
granted an option to purchase 5,000 shares of Common Stock on the date the
person becomes a director and each person who is a nonemployee director on
January 2 of each year beginning in 1998 shall be granted an option to purchase
5,000 shares of Common Stock on that date or the next day the New York Stock
Exchange is open for trading. The exercise price shall be the closing price of
the Common Stock on the New York Stock Exchange on the grant date. All
nonemployee director’s options are exerciseable immediately following the
effective date of the grant, shall have a term of ten years, and shall expire 90
days after the grantee is no longer a director.


6. Restricted Share Awards


The Committee may from time to time make restricted share awards of shares of
Common Stock to participants in such amounts and on such terms as it determines.
Each award of shares shall specify the restrictions on the shares. The Committee
may waive or modify any restriction. A restricted share award may provide for
the issuance of Common Stock at the time such award is made, when such award
vests, or at any other date thereafter, as determined by the Committee.
 
               7. Deferral of Shares


A director, employee or other holder of a stock option or restricted share award
may defer delivery of shares of Common Stock issuable upon exercise of a stock
option or upon the vesting of a restricted share award pursuant to policies
approved by the Committee. Deferral arrangements may include the issuance of
deferred share units, the issuance of shares to a trust, or other arrangements
approved by the Committee. The arrangements may include the payment of dividend
equivalents on deferred share units if approved by the Committee.
 
8. Amendment and Termination of the Plan


The Plan may be amended or terminated at any time by the Board of Directors. The
Board of Directors may condition any amendment of the Plan on approval by the
stockholders of the Corporation. No further grants may be made under the Plan
after December 31, 2006.












--------------------------------------------------------------------------------




Exhibit 10.2




MBNA CORPORATION
1997 LONG TERM INCENTIVE PLAN
POLICIES
(as amended and restated effective April 15, 2005)


1. General


Unless otherwise provided by the committee (the "Committee") administering the
MBNA Corporation 1997 Long Term Incentive Plan ("Plan"), the grants of stock
options and restricted or unrestricted share awards shall be governed by the
terms and policies set forth herein.


2. Definitions


(a) "Cause" means the occurrence of one of the following:


(i)  the willful and continued failure by the participant to substantially
perform the person's duties with the Corporation as such duties may be
reasonably defined from time to time; or


(ii)  a significant violation of the Corporation's code of ethics; or


(iii)  a felony conviction or guilty plea that results in a sentence that is not
suspended of incarceration of 6 months or more.


(b) "Change in Control" means:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (A)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock") or (B) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation or any
corporation or other entity controlled by the Corporation, (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation or other entity controlled by the Corporation,
(D) any acquisition pursuant to a transaction which complies with clauses (A),
(B) and (C) of subsection (iii) of this section (b), or (E) any acquisition by
an underwriter temporarily holding securities pursuant to an offering; or


(ii) Individuals who, as of the date of the amendment of this section 2(b),
constitute the Board of Directors of the Corporation (the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board of Directors
of the Corporation (the "Board"); provided, however, that any individual
becoming a director subsequent to the date of such amendment whose election, or
nomination for election by the Corporation's stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by specific vote or by approval, without prior written notice to the
Board objecting to the nomination, of a proxy statement in which the individual
was named as a nominee) shall be considered as though such individual were a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or other entity resulting from such Business Combination (or a corporation or
other entity which as a result of such transaction owns the Corporation or all
or substantially all of the Corporation's assets either directly or through one
or more subsidiaries (either corporation or other entity, a "Resulting
Corporation")) in substantially the same proportion as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(B) no Person (excluding any Resulting Corporation or any employee benefit plan
(or related trust) of the Corporation, such Resulting Corporation or any
corporation controlled by either) beneficially owns, directly or indirectly, 40%
or more of, respectively, the then outstanding shares of common stock of the
Resulting Corporation or the combined voting power of the then outstanding
voting securities of such corporation or other entity except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors of the corporation or other
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or


(iv) Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.


Without in any way broadening the definition of "beneficial owner", for purposes
of this definition, no Person will be the "beneficial owner" of any security
solely (1) because the security has been tendered into a tender or exchange
offer until the tendered security is accepted for payment or exchange or (2)
because of the power to vote or direct the voting of the security pursuant to a
revocable proxy given in response to a public proxy or consent solicitation that
was made to more than ten holders of a class of security that is then registered
under Section 12 of the Exchange Act. In addition, a Change in Control shall not
be deemed to occur solely because any Person acquires beneficial ownership of
more than 40% of the Outstanding Corporation Common Stock or Outstanding
Corporation Voting Securities as a result of the acquisition of securities by
the Corporation or any corporation or other entity controlled by the
Corporation; provided that, if after such acquisition by the Corporation or
corporation or other entity such Person becomes the beneficial owner of
additional Outstanding Corporation Common Stock or Outstanding Corporation
Voting Securities that increases the percentage beneficially owned by such
Person and the percentage continues to be above 40%, a Change in Control of the
Corporation shall then occur.


(c) "Code" means the Internal Revenue Code of 1986, as amended, and any
successor statute.


(d) "Corporation" means, for purposes of Sections 2(b) and 8 hereof, MBNA
Corporation, and for all other purposes, MBNA Corporation and any "subsidiary
corporation" of MBNA Corporation as defined in Section 424(f) of the Code, or
any successor statute of similar import.


(e) "Competition" means acting as a director, trustee, partner, officer,
employee, consultant or advisor with or to, or acquiring an ownership interest
in excess of 5% of, a corporation, partnership, firm or other entity that
engages in any business which competes with the Corporation or any subsidiary of
the Corporation as determined by the Committee in its sole discretion.


(f) "Disability" means a permanent and total disability as defined in the
Corporation's long term disability or similar plan, as from to time in effect,
or by the Committee.


(g) "Retirement" means voluntary termination of employment with the Corporation
and its Subsidiaries at or after age 60 except with the approval of the
Committee.


3. Stock Options


(a) Exercise Price. The exercise price of stock options may be paid in cash or,
with respect to incentive stock options, by delivery of any previously owned
shares of Common Stock acquired upon exercise of an incentive stock option
provided that the shares have been held by the optionee for at least twelve
months. The fair market value of shares of Common Stock delivered as payment of
the exercise price of options shall be determined on the date of exercise. Any
fractional share will be paid in cash.


(b) Term. The Committee shall determine when each option may be exercised at the
time of grant. Unless otherwise determined by the Committee at the time of grant
and specified in the document evidencing the grant, each option shall have a
term of ten years from the date of grant. The Committee may amend any
outstanding option to accelerate the date on which an option becomes
exercisable.
 
(c) Termination of Employment. If a participant ceases to be an employee of the
Corporation due to death or Disability, each of the participant's options shall
become fully vested and exercisable and shall remain so for a period of one year
from the date of termination of employment, but in no event after its expiration
date.
 

If a participant ceases to be an employee of the Corporation upon Retirement,
each of the participant's options shall become fully vested and exercisable and
shall remain so for a period of two years from the date of Retirement, but in no
event after its expiration date.


If a participant ceases to be an employee of the Corporation due to Cause, each
of the participant's options shall be forfeited immediately, whether or not
vested.


If a participant ceases to be an employee of the Corporation for any reason
other than death, Disability, Retirement or Cause, each option of the
participant which is vested and exercisable at the termination date shall remain
so for a period of ninety days from the date of termination of employment, but
in no event after its expiration date. Options which have not vested at the
termination date will be forfeited.


If a participant engages in Competition without written approval from the
Corporation to do so, each of the participant's options shall be forfeited
immediately, whether or not vested.


The Committee may amend any outstanding option to extend the period for exercise
following termination of employment.


(d) Restrictions on Incentive Stock Options. The aggregate fair market value
(determined as of the grant date) of shares of Common Stock with respect to
which all incentive stock options first become exercisable by any participant in
any calendar year under this or any other plan of the Corporation or any related
or predecessor corporation of the Corporation or any related corporation (as
defined in the applicable regulations under the Code) may not exceed $100,000.


The exercise price of any incentive stock option granted to a participant who
owns (within the meaning of Section 422(b)(6) of the Code, after the application
of the attribution rules in Section 424(d) of the Code) more than 10% of the
combined voting power of all classes of shares of the Corporation or any related
corporation shall be not less than 110% of the fair market value of the Common
Stock on the grant date and the term of such option shall not exceed five years.


4. Restricted and Unrestricted Share Awards


Each award of shares shall specify the applicable restrictions, if any, on such
award, the duration of such restrictions, and the time or times at which such
restrictions shall lapse with respect to all or a portion of the shares that are
part of the award. The Committee may reduce or shorten the duration of any
restriction applicable to any restricted share award to any participant under
the Plan.


Shares of Common Stock subject to restricted share awards shall be issued at the
time the award is granted, subject to forfeiture if the restrictions do not
lapse, or at the time the forfeiture restrictions lapse, as determined by the
Committee. If shares of Common Stock are issued at the time the award is
granted, the holder of the restricted shares will be required to deposit the
certificates with the Corporation during the period of any restriction thereon
and to execute a blank stock power therefor. During such period of restriction
the participant shall have all of the rights of a holder of Common Stock,
including but not limited to the rights to receive cash dividends and to vote,
except that additional shares of stock distributed to the participant pursuant
to a stock dividend or stock split shall be restricted shares and shall be
deposited with the Corporation during the period of any restriction thereon. If
the shares of Common Stock subject to a restricted share award are issued to the
participant at the time the restrictions lapse, the participant will have the
rights of a holder of Common Stock only after the shares of Common Stock are
issued to him. During the period of restriction, unless the Committee determines
otherwise, the participant shall receive a cash payment equivalent to the
dividends payable on the number of shares of Common Stock subject to the
restricted share award with respect to each dividend record date during the
period of restriction. Any such cash dividend equivalent payment shall be made
on the dividend payment date that corresponds to the relevant dividend record
date.


Except as otherwise provided by the Committee, on termination of a grantee's
employment during a period of restriction due to death, Disability or
Retirement, all restrictions on restricted share awards to such grantee shall
lapse. On termination of a grantee's employment for any other reason, all
restricted share awards granted to such grantee which are subject to restriction
shall be forfeited to the Corporation.


5. Withholding of Taxes


The Corporation shall require that the grantee pay to the Corporation any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to any grant, payment or issuance or delivery of shares.
The payment may be made in cash or, with respect to the exercise of stock
options or vesting of restricted share awards, by delivering shares of Common
Stock, including shares of Common Stock otherwise deliverable in connection with
the exercise of the stock options or vesting of the restricted shares, at fair
market value on the date as of which the withholding tax liability is
determined. In the event of vesting of restricted share awards upon the death of
the holder of the award, the holder's estate or other successor in interest
shall have up to 90 days after the vesting date to deliver shares of Common
Stock to satisfy the tax withholding payment, with the shares valued at fair
market value on the date of delivery of the shares or the date the Corporation
receives instructions to withhold shares otherwise deliverable upon vesting. The
Corporation, to the extent permitted or required by law, shall have the right to
deduct from any payment of any kind (including salary or bonus) otherwise due to
a grantee any federal, state, local or foreign taxes of any kind required by law
to be withheld with respect to any grant or payment or the issuance or delivery
of shares under the Plan, or to retain or sell without notice a sufficient
number of shares to be issued to such grantee to cover any such taxes.


6. Transferability


Except as provided below, no option or restricted share award (prior to lapse of
the restrictions) granted under the Plan shall be transferable by the recipient
otherwise than by will or the laws of descent and distribution. The holder of
non-qualified options or restricted share awards may designate a beneficiary to
receive nonqualified options or restricted share awards in the event of his or
her death, with such designation to be made on a form provided by the
Corporation and signed by the holder, and in accordance with such other
procedures as the Corporation may determine. A beneficiary designation form will
be effective when received and accepted by the Corporation's Benefits
Department. An option may be exercised during the lifetime of an optionee only
by the optionee or his or her guardian or legal representative, and after the
optionee's death only by the optionee's designated beneficiary or the person to
whom such option is transferred pursuant to the optionee's will or by laws of
descent or distribution.


7. Transfer of Employee; Rights


Transfer of an employee from the Corporation to a subsidiary, from a subsidiary
to the Corporation, or from one subsidiary to another shall not be considered a
termination of employment. Nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Corporation as continuing intact the
employment relationship, until the employee's right to reemployment shall no
longer be guaranteed by law, contract or Corporation policy.


Nothing in the Plan or in any grant thereunder shall confer any right on an
employee to continue in the employ of the Corporation or shall interfere in any
way with the right of the Corporation to terminate an employee at any time.


8. Adjustments; Change in Control


In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, share exchange, consolidation, substantial
distribution of assets, or any other change in the corporate structure or shares
of the Corporation, the number and kind of shares covered by outstanding options
and restricted share awards made under the Plan, and the exercise price of
outstanding options, shall be appropriately adjusted.


In the event of a Change in Control, all outstanding options shall vest and
become exercisable, and all restricted share awards shall vest, notwithstanding
any restriction on exercise or vesting, immediately before the effective date of
the Change in Control.


The Committee may amend or modify the grant of any outstanding option or
restricted share award in any manner determined by the Committee. No
modification may be made that would materially adversely affect any grant
previously made under the Plan without the approval of the grantee.


9. Deferral of Shares Upon Exercise of Director Stock Options


(a) A nonemployee director may make an advance election to defer receipt of the
shares deliverable by the Corporation upon exercise of a stock option. A
deferral election with respect to a stock option must be made (i) at least six
months prior to the date the director exercises the stock option and (ii) in a
calendar year prior to the year in which the director exercises the stock
option. A deferral election may not be revoked or changed after it is made.
 
    (b) The exercise price for a stock option subject to a deferral election
shall be paid by the tender of shares of Common Stock with a then-fair market
value equal to the option exercise price. The shares must be shares purchased on
the open market with cash, or shares acquired pursuant to exercise of a
nonemployee director stock option at least six months prior to the date of
tender, or shares that otherwise constitute "mature shares" for financial
accounting purposes. The tendered shares may not be shares previously tendered
for the exercise of a stock option within the previous six months. Shares may be
tendered by the actual delivery of the certificate(s) representing the shares or
by certifying ownership of the shares on forms provided by the Corporation. The
Committee expressly approves the disposition of the tendered shares to the
Corporation as described in this section 9(b).
 
       (c) For the period that the shares are deferred, the Corporation shall
pay the director an amount equal to the dividends that the director would have
received after exercise of the option had the deferred shares been outstanding
shares of Common Stock ("dividend equivalent payment"). Each dividend equivalent
payment shall be paid in cash or, if elected by the director on the deferral
election form, shall be deferred into and otherwise subject to the terms of the
Corporation's deferred compensation plan.
 
       (d) The director's right to receive the shares deferred and the dividend
equivalent payments shall at all times be fully vested, but shall be an
unfunded, unsecured promise of future delivery of shares or payment by the
Corporation and shall be not greater than the right of an unsecured general
creditor of the Corporation. The shares deferred shall be distributed to the
director on the date or dates specified by the director on the deferral election
form, provided that a distribution may not be any earlier than two years from
the exercise date of the option or any later than ten years from the date the
person ceases to be a director of the Corporation. In the event of the death of
the director, any remaining deferred shares shall be delivered to the
beneficiary designated by the director or to the director's estate if no
beneficiary is designated.
 
       (e) In the event of a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, share exchange, consolidation,
substantial distribution of assets, or any other change in the corporate
structure or shares of the Corporation, the Committee shall adjust the number
and kind of shares deferred as it deems appropriate to prevent dilution or
enlargement of rights. In addition to making such adjustments, the Committee may
make appropriate provision for the protection of outstanding deferred share
units by the substitution of appropriate equity interests or awards similar to
the deferred share units or by providing for the distribution of shares or the
exchange of shares for cash or other value pursuant to such terms and conditions
as the Committee deems appropriate to protect the rights and interests of the
director and the Corporation.



--------------------------------------------------------------------------------




